DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Group I, claims 1, 4, 5, 7, 10-17, 24-30, 32, and 33, drawn to an intravascular articulated and actuating retrieval apparatus.
Group II, claims 18-20, drawn to an intravascular articulated and actuating retrieval apparatus.
Group III, claim 22 and 23, drawn to an intravascular articulated and actuating retrieval apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features shared between claims 1 and 18, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nicholas (US 
a mechanical user interface on an interface end (102);
an apparatus conduit coupled to and extending from the user interface (200), said apparatus conduit comprising:
	user end coupled to the user interface (202);
	a distal end (206); and
	an apparatus conduit extending from user end to the distal end (204);
a first actuating portion coupled to the distal end of the apparatus conduit and comprising a first pivot ([0051] discloses a gimbal such as that incorporated form US 20050297199 that coupled to the first actuating portion first line 240a and the first actuating portion second line 240b for articulating the retrieval implement 300);
a retrieval implement (300) coupled to the first actuating portion comprising a first retrieval implement portion (328):
said user interface comprising:
	a first actuator configured to actuate the first actuating portion to rotate about said first pivot (224);
	a retrieval actuator configured to actuate said first retrieval implement portion from an open position to a closed position (108);
a first actuating portion first line extending from the first actuating portion to the first actuator and through the apparatus conduit (240a);
a retrieval line extending from the retrieval implement to the retrieval actuator and through the apparatus conduit (232);
a first actuating portion second line extending from the first actuating portion to the first actuator and through the apparatus conduit (240b);

wherein rotation of the first manipulator in a first manipulator direction pulls the first actuating portion first line to rotate the first actuating portion about the first pivot a first rotational direction and wherein rotation of the first manipulator in a second manipulator direction, opposite the first manipulator direction, pulls the first actuating portion second line to rotate the first actuating portion about the first pivot a second rotational direction, opposite the first rotational direction ([0060]).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical features shared between claims 1 and 18, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nicholas (US 20170319200).  Nicholas discloses an intravascular articulated and actuating retrieval apparatus comprising:
a mechanical user interface on an interface end (102);
an apparatus conduit coupled to and extending from the user interface (200), said apparatus conduit comprising:
	user end coupled to the user interface (202);
	a distal end (206); and
	an apparatus conduit extending from user end to the distal end (204);
a first actuating portion coupled to the distal end of the apparatus conduit and comprising a first pivot ([0051] discloses a gimbal such as that incorporated form US 20050297199 that coupled to the first actuating portion first line 240a and the first actuating portion second line 240b for articulating the retrieval implement 300);
a retrieval implement (300) coupled to the first actuating portion comprising a first retrieval implement portion (328):
said user interface comprising:

	a retrieval actuator configured to actuate said first retrieval implement portion from an open position to a closed position (108);
a first actuating portion first line extending from the first actuating portion to the first actuator and through the apparatus conduit (240a);
a retrieval line extending from the retrieval implement to the retrieval actuator and through the apparatus conduit (232);
wherein the first actuator comprises a first manipulator coupled to the first actuating portion first line and the first line actuating portion second line (224a);
wherein rotation of the first manipulator in a first manipulator direction pulls the first actuating portion first line to rotate the first actuating portion about the first pivot a first rotational direction and wherein rotation of the first manipulator in a second manipulator direction, opposite the first manipulator direction, pulls the first actuating portion second line to rotate the first actuating portion about the first pivot a second rotational direction, opposite the first rotational direction ([0060]).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical features shared between claims 1 and 18, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nicholas (US 20170319200).  Nicholas discloses an intravascular articulated and actuating retrieval apparatus comprising:
a mechanical user interface on an interface end (102);
an apparatus conduit coupled to and extending from the user interface (200), said apparatus conduit comprising:
	user end coupled to the user interface (202);
	a distal end (206); and
	an apparatus conduit extending from user end to the distal end (204);

a retrieval implement (300) coupled to the first actuating portion comprising a first retrieval implement portion (328):
said user interface comprising:
	a first actuator configured to actuate the first actuating portion to rotate about said first pivot (224);
	a retrieval actuator configured to actuate said first retrieval implement portion from an open position to a closed position (108);
a first actuating portion first line extending from the first actuating portion to the first actuator and through the apparatus conduit (240a);
a retrieval line extending from the retrieval implement to the retrieval actuator and through the apparatus conduit (232);
wherein the first actuator comprises a first manipulator coupled to the first actuating portion first line and the first line actuating portion second line (224a);
wherein rotation of the first manipulator in a first manipulator direction pulls the first actuating portion first line to rotate the first actuating portion about the first pivot a first rotational direction and wherein rotation of the first manipulator in a second manipulator direction, opposite the first manipulator direction, pulls the first actuating portion second line to rotate the first actuating portion about the first pivot a second rotational direction, opposite the first rotational direction ([0060]).
	Examiner notes that an election of Group I (claims 1, 4, 5, 7, 10-17, 24-30, 32, and 33) may necessitate a species election under Unity of Invention pending further search and consideration.  Particularly, claims 4, 5, 10-17, 24-30, 32, and 33 are non-generic claims directed at particular species.  
A telephone call was made to Alex Hobson on November 10, 2021, to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771